WELLS, J.
On December 17, 2007, Robert J. Doyle filed a pro se Petition for Writ of Mandamus with this court seeking to compel the lower court to rule on his motion to correct an illegal sentence. Pursuant to an order of this court, the State responded that the criminal court docket sheet indicated that such a motion was filed on March 5, 2007, but that neither the trial court nor the State was in possession of the motion. The State also asked that this court recommend to the Department of Corrections that Doyle be sanctioned for filing numerous, frivolous collateral criminal proceedings with respect to his convictions and sentences in this case.
Based on the State’s representations that Doyle’s post-conviction motion cannot be located, we deny the petition without prejudice to file a new post-conviction mo*1030tion in the lower court. We decline to recommend to the Department of Corrections that it sanction the defendant at this time. However, upon reviewing the recent flurry of meritless, successive, pro se filings challenging his convictions and sentences in this case, we caution the defendant that the continued filing of frivolous or abusive papers may not only result in a future recommendation to the Department of Corrections that it bring disciplinary procedures against him under paragraph 944.28(2)(a) and section 944.279, Florida Statutes (2007), but also a prohibition against any further pro se filings in this court. See O’Haver v. State, 944 So.2d 498 (Fla. 3d DCA 2006); Johnson v. State, 915 So.2d 682 (Fla. 3d DCA 2005).
Petition denied.